DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 7 years suspended for Issuing a Bad Check; $1,515.46 Restitution; transfer to Swan River within 30 days of his arrival at MSP, imposed on August 1, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: *30the sentence shall be amended to five years with 2 years suspended. The restitution and conditions of probation remain the same as originally imposed.'
DATED this 12th day of November, 1987.
Reasons for amendment are:
(1) The age of the defendant;
(2) The nature of his crime was that of non-violence; and
(3) The petitioner appears to be a good prospect for rehabilitation.